Oo OA ANY ND nr &. WD YO

NO NO NY NY NY NY NO NO NO KF KF FHF RFR OOOO OE  e
Oo ANY Dn vn f& WD NY KF CO UO WDAnaAYnI BD Ua f& WY NYO KF OS

c

 

Pase 8:17-cv-01980-SVW-KS Document 97 Filed 03/08/21 Page 1of1 Page ID #:608

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

REGINALD BRADDY,
Plaintiff,

NO. SACV 17-1980-SVW (KS)
JUDGMENT

DRUG ENFORCEMENT ANGECY,

)
)
)
)
)
)
)
Defendants. )
)

 

Pursuant to the Court’s Order Accepting In Part the Findings and Recommendations

of United States Magistrate Judge,

IT IS ADJUDGED that Plaintiff's claims for $26,694.00 and $36,590.00 are
DISMISSED with prejudice, and Plaintiff's claim for the two phones is DISMISSED without

prejudice.

DATED: March 8, 2021
<< fig f x . b>"

een, Jc og A Gif yy
STEPHEN V. WILSON
UNITED STATES DISTRICT JUDGE

 

 

 
